Citation Nr: 0335509	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as chloracne due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran had active service from August 1966 to March 
1970.  He served in the Republic of Vietnam during the 
Vietnam War.  He was awarded the Combat Action Ribbon and the 
Purple Heart.  

In May 2001, the RO received the veteran's claim of 
entitlement to service connection for a skin disorder, 
claimed due to herbicide exposure in Vietnam.  In a February 
2002 rating decision, the RO denied the claim.  The veteran 
disagreed with the February 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2002.  

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2003 and accepted such hearing 
in lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e) (2003).  The veteran also attended 
a personal hearing before a RO Hearing Officer in November 
2002.  Both transcripts are associated with the claims file.

Issues not on appeal

In a January 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder and awarded a 
30 percent disability rating.  The RO also confirmed and 
continued a previously assigned 30 percent disability rating 
for the veteran's service-connected gunshot wound residuals 
of the right arm.  To the Board's knowledge, the veteran has 
not disagreed with those decisions.  Accordingly, those 
issues are not within the Board's jurisdiction and they will 
be addressed no further herein.  


FINDING OF FACT

The veteran has chloracne that has been related by competent 
medical evidence to herbicide exposure during his  service in 
Vietnam.


CONCLUSION OF LAW

A skin disorder was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a skin disorder, diagnosed as chloracne.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2002 rating decision, and by the December 2002 
statement of the case (SOC) of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claim.  More significantly, a letter was sent to the 
veteran in June 2001 and again in December 2001, with copies 
to his representative, which specifically informed the 
veteran of the evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  Those 
letters and the December 2002 SOC explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, 
even though the letters requested a response within 30 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired. 

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) [the PVA case] the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond to 
a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the letter sent 
to the veteran expressly notified him that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

Moreover, in the PVA case, the Federal Circuit was concerned 
with the "premature denial" of a claim before the one-year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had more than a year to submit 
evidence in support of his claim and in fact has done so.  It 
now appears that VA has all the information needed to decide 
the case.  It therefore appears quite pointless to require VA 
to wait still longer to adjudicate this long-standing appeal 
when it is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in the PVA case that a 
claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the statement of the case 
and the 90day notice of transfer of the claims file to the 
Board that he had more time to submit evidence.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification, and 
appears that he has nothing further to submit, the 
adjudication of his claim by the Board will proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records.  The Board notes that the RO did not obtain records 
of recent private medical treatment identified by the veteran 
in January 2002.  The veteran himself submitted some of those 
records.  However, the Board finds that it can proceed with a 
decision in this case without a remand to obtain this 
evidence for two reasons.  As stated by the RO in the 
February 2002 rating decision, the evidence from Drs. C.T. 
and D.R.S. is recent and would not pertain to whether 
chloracne was diagnosed within the presumptive period; and 
more significantly, the Board notes that the claim is being 
granted, and therefore the RO's failure to obtain this 
evidence has not in fact prejudiced the veteran.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003).  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he chose to 
present personal testimony before a Member of the Board via 
videoconference, and he was afforded such a hearing in May 
2003.  The veteran also presented personal testimony before a 
RO Hearing Officer in November 2002.  Both transcripts are of 
record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - herbicide exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).

Chloracne or other acneform diseases consistent with 
chloracne are deemed associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e) (2003).  The foregoing diseases shall be 
service connected if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2003).

Notwithstanding the foregoing, the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis 

In the interest of clarity, the Board will divide its 
discussion into two parts: presumptive service connection 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309; and direct 
service connection pursuant to the Federal Circuit's holding 
in Combee 
(i.e. without relying on the statutory presumption).



Presumptive service connection

The veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides incident to such service.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

The veteran, then 52 years of age, was diagnosed in August 
2001 with acne vulgaris.  However,  in an August 2002 letter 
from Dr. D.R.S., the diagnosis was confirmed as chloracne.  
As described above, chloracne is included among the diseases 
for which presumptive service connection is warranted based 
upon exposure to herbicides under the provisions of 38 C.F.R. 
§ 3.309(e).  However, in order to warrant presumptive service 
connection based upon exposure to herbicides under 38 C.F.R. 
§ 3.309(e), this disease must have manifested to a 
compensable degree within one year from the date of the 
veteran's last exposure to herbicides in service.

In this case, there is no competent medical evidence showing 
that the veteran's chloracne manifested to a compensable 
degree for many years after he left Vietnam.  The first 
diagnosis of chloracne does not appear in the record until 
August 2001, which is more than 30 years following his 
departure from Vietnam.  Indeed, the veteran himself has 
indicated in his hearing testimony that he did not seek 
treatment for this problem until recently, but instead self 
medicated.  

Based on the medical evidence of record, therefore, the Board 
finds that there is no competent medical evidence showing 
that the veteran's chloracne manifested to a compensable 
degree within one year after the last date on which he was 
exposed to a herbicide agent during his service.  
Accordingly, the Board finds that the presumptive provisions 
of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) do not serve to 
establish service connection in this case.

Direct service connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee, 34 F.3d 1039.  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As stated in the discussion of presumptive service 
connection, a current disability is shown by the August 2002 
diagnosis of chloracne.  The first Hickson element is 
therefore conceded.  

With respect to the second Hickson element, the Board notes 
that the 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307 
(a)(6)(iii.) presumption of exposure to herbicides in Vietnam 
satisfies the second Hickson element.  The Board can identify 
no affirmative evidence that the veteran was not so exposed.  
Therefore, to the extent of such exposure, Hickson element 
(2) is satisfied.  

With respect to the third Hickson element, the Board notes 
that Dr. D.R.S in his August 2002 opinion stated that, even 
though the veteran's exposure to Agent Orange was many years 
ago, there is evidence in the literature that suggests that 
the condition can persist for years, even without subsequent 
exposure.  Due to the veteran's scaring and persistent 
comedones, Dr. D.R.S. stated that the veteran's current skin 
trouble is due to his Agent Orange exposure.  

The Board can identify no medical evidence which conflicts 
with the opinion of Dr. D.R.S.  His opinion appears to be 
well supported by the evidence and well reasoned.  There is 
no other explanation as to why a middle aged man would have 
an acneform disorder. Nor is there any medical evidence to 
the contrary.  The Board finds the opinion persuasive and 
finds accordingly that the third Hickson element has been 
satisfied.  

In summary, because all three elements required for service 
connection have been met in this case, the benefit sought on 
appeal is granted.


ORDER

Service connection for chloracne is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



